Citation Nr: 1420355	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously before the Board in July 2009, at which time the claim for entitlement to service connection for DDD of the lumbar spine was denied.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, the Court vacated the July 2009 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand. 

In August 2010 the Board remanded the matter to the RO to comply with the Courts direction.  It is now returned for further consideration.

The issue is REMANDED to the Department of Veterans Affairs Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


REMAND

Further development is necessary for a fair adjudication of the claim of service connection for DDD, lumbar spine.  

The Veteran is claiming entitlement to service connection for DDD of the lumbar spine as a result of an injury while in service in Germany. Specifically, he stated in his December 2005 application for service connection that he slipped in a motor pool, injuring his back.  He contends to have been treated at hospitals in Bad Kruznach and Landstuhl; and, his current, DDD lumbar spine was related to that injury. 

In denying service connection in July 2009, the Board noted that there are no service records available for review.  Following separation from active service, post-service treatment records are silent until 2005, when the Veteran was diagnosed with DDD, lumbar spine.  An August 2005 Correctional Training Facility X-ray report noted mild degenerative disc space narrowing at L5-S1, small marginal osteophytes at L4-5 and L5-S1, with no presence of fracture or spondylolisthesis.  In July 2006, the Veteran was diagnosed with C4-5 and C5-6 DDD with moderate foraminal encroachment on the left. A subsequent private treatment record dated in August 2006 showed further complaints of low back pain.

In January 2007, the Veteran underwent an operation for posterior lumbar decompression for L4 and L5.  The records do not address the etiology of the disability.  One of the January 2007 records indicated that he had experienced back problems "for a number of years." 

The Board acknowledged that the Veteran was competent to report that he hurt his back and received treatment during service in 1957.  However, while he claimed to have had continuous symptoms "for a number of years" in a January 2007 private treatment note, the absence of any treatment records until very recently was found more probative than his current recollection as to his experiences in the distant past. 

Based on the above, service connection for DDD of the lumbar spine was denied.

In a Joint Motion for Remand in March 2010 the Court remanded this issue to the Board.  The Board was directed to obtain a nexus medical opinion and examination as to the claimed DDD, lumbar spine.  It was noted at that time that the Veteran was incarcerated.  

In a November 2012 VA examination, the claims file was reviewed.  The diagnosis was chronic lumbar strain; intervertebral disc syndrome with degenerative changes and spinal stenosis; and, S/P posterior lumbar decompression, L4-L5.  Regarding the question of whether the lumbar spine DDD was at least as likely as not incurred in or caused by the claimed in service injury, event, or illness, the examiner noted that he could not provide an answer without resorting to speculation due to the loss of the service treatment records in the 1973 NPRC fire.  There was no evidence to support the Veteran's claim that his lumbar spine condition was related to an injury which occurred in military service.

In a July 2013 addendum to the November 2012 VA examination, the claims file was reviewed.  The examiner again noted that there were no service records available for review for the low back injury in service, including any records from military hospitals in Bad Kreuznach and Landstuhl.  The VA examiner could not offer a medical opinion because of the lack of treatment records.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

The July 2013 examiner noted no documentation for treatment post service until November 2006.  The lower back degenerative changes were not localized in the lumbar area but there was also cervical spine degenerative joint disease.  This suggested a generalized degenerative joint disease.  MRI revealed spinal stenosis at L4-L5 due to herniated disc and short pedicles (genetic condition).  Based on the absence of documentation of back pain any time prior to November 2006 and based on the MRI findings the examiner noted that he could not state without speculation that the current thoracolumbar back condition was related to a service condition.

In an April 2014 brief presentation, the Veteran's attorney claimed that the VA examination and July 2013 addendum were inadequate for rating purposes because the examiners failed to consider the Veteran's statements regarding his in service injury.

The Veteran's record of separation shows that his military occupational specialty was parts specialist.  He served in Germany during peacetime.  With regard to service treatment records (STRs), the RO made request for these and was notified in May 2006, by the National Personnel Record Center (NPRC), that his service records were "fire-related" and "no STRs were recovered from the fire". Thereafter in August 2006, the RO made formal findings of the unavailability of STRs, and the Veteran was advised of same.  In situations where STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

While the examiners provided the requested opinions, the rationale for the opinions was, at least in part, based upon the absence of a documented in-service injury.  In this case, the Veteran is competent to report that he injured his lower back in a fall during service.  In that regard, a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold. Id. Thus, considering the record on appeal, including the Veteran's contentions and the private medical records he submitted, the Board finds that a new VA examination/opinion is in order to address whether the Veteran's low back disability may be related to an injury to the low back incurred during the fall in service. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.  

Further, on remand, the VA examiner should be advised as to the Veteran's competency to report lay-observable events (injury to the lower back) and the presence of symptoms (low back pain).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the probable etiology of a low back disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, supra. 

Review of the Veteran's Virtual VA efolder shows that VA treatment records have been associated with the efolder.  On remand, any pertinent and current VA or non-VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. With assistance from the Veteran, obtain any additional pertinent VA and/or private treatment records, for the Veteran's low back disorder.  An attempt to obtain any outstanding available records should be made, and any such records should be associated with the claims folder or e-folder. 
If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA orthopedic examination of his thoracolumbar spine to determine whether his current low back disorder may be related to service, to include the reported incident where he sustained an injury to the lower back in a fall in the motor pool. The claims folder and efolder, and a copy of this Remand must be made available to the examiner for review, and the examiner should specifically note in the examination report that the files have been reviewed. All pertinent pathology should be annotated in the examination report. The examiner should thoroughly examine the Veteran's lower back and diagnose all disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability, had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of the alleged incident where the Veteran injured his lower back and ankles during a fall in the motor pool in Germany in 1957.    

The examiner must explain the rationale for all opinions given. If the examiner is unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.  Further, if the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

While the absence of in-service medical treatment records for the low back disability may be considered by the examiner, the absence of such cannot serve as the sole basis for concluding that the Veteran did not have such disability or suffer such injuries in service. 

3.  After completion of the above, review the expanded record and adjudicate the claim of service connection.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination or cooperate with the examiners may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

